Name: Commission Regulation (EC) No 2232/94 of 14 September 1994 amending Regulation (EC) No 2176/94 on the free supply to Georgia, Armenia and Azerbaijan of intervention wheat pursuant to Council Regulation (EC) No 1999/94
 Type: Regulation
 Subject Matter: political framework;  trade;  trade policy;  plant product;  political geography
 Date Published: nan

 15. 9 . 94 Official Journal of the European Communities No L 240/17 COMMISSION REGULATION (EC) No 2232/94 of 14 September 1994 amending Regulation (EC) No 2176/94 on the free supply to Georgia, Armenia and Azerbaijan of intervention wheat pursuant to Council Regulation (EC) No 1999/94 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1999/94 of 27 July 1994 on actions for the free supply of agricultural products to the people of Georgia, Armenia, Azerbaijan, Kyrgyzstan and Tajikistan ('), and in particular Article 4 thereof, Whereas Commission Regulation (EC) No 2176/94 (2), provides for the opening of a tender for the free supply of wheat to Georgia, Armenia and Azerbaijan ; whereas, in view of the present difficulties in these Republics and the specific problems of forwarding aid to these regions it transpires that the deadlines fixed for the delivery of the goods are too short ; whereas in consequence it is neces ­ sary to amend these dates and the date fixed for the lodgement of offers ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EC) No 2176/94 is hereby amended as follows : 1 . In Article 2 ( 1 ) the deadline fixed for the lodgement of offers is replaced by '21 September 1994 at 12.00 hours (Brussels time)'. 2 . In Annex I the final date for delivery in Armenia is replaced by ' 10 November 1994'. 3 . In Annex I the final date for delivery in Georgia is replaced by '29 October 1994'. 4. In Annex I the final date for delivery in Azerbaijan is replaced by '30 November 1994'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 September 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 201 , 4. 8 . 1994, p. 1 . 0 OJ No L 233, 7. 9 . 1994, p . 1 .